DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claim 202 was amended in the response filed on 3/7/2022. Claims 193-212 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 3/7/2022, are sufficient to overcome the 35 USC 112(b) rejection of claim 202.  See p. 6 of the OA dated 12/7/2021.  Therefore, the rejection is withdrawn. 
Response to Arguments
Applicant's arguments filed 3/7/2022 (p. 6-9), with respect to the non-statutory double patenting rejections of: 
i) claims 193-200 and 203-205 as being unpatentable over claims 1-11 of US 10555523 (‘523); and
ii) claims 206-212 as being unpatentable over claims 1-11 of ‘523 and further in view of US2008/0275132 (‘132, published on 11/6/2008),
 have been fully considered but they are not persuasive. See p. 4-6 of the OA dated 12/7/2021.
The Applicant argues the following: 

    PNG
    media_image1.png
    314
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    73
    663
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    484
    700
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    232
    718
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    113
    687
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    308
    697
    media_image6.png
    Greyscale

	In response, MPEP 804(II)(B)(2)(b) recites that: “If the application under examination is the later-filed application, or both applications are filed on the same day, only a one-way determination of distinctness is needed in resolving the issue of double patenting, i.e., whether the invention claimed in the application would have been anticipated by, or an obvious variation of, the invention claimed in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and a nonstatutory double patenting rejection is proper. See MPEP § 804, subsection II.B.2.(a) above”.  
As recited in the original rejection, the process claims of ‘523, in particular the processes of claims 1, 2, and 6 of ‘523, appear to require the use of the claimed composition.  The genus of the perfoxyformic acid composition produced in ‘523 overlaps, if not anticipates, that claimed, wherein the composition produced in ‘523 additionally comprises at least one extra component (the non-fluorescent visual indicator).  If ‘523 were the earlier filed application, then the instant claims would not render the claims of ‘523 prima facie obvious alone because the instant claims do not recite the steps of the method of ‘523 and nor do they recite the species of composition produced therefrom.  However, as the instant application is the later filed application, only a one-way test for distinctness is required. The process of ‘523 requires the claimed composition, therefore it is unclear how the claimed process of ‘523 could be distinct from the instantly claimed invention. Additionally, MPEP 802.01 does not recite that process claims are automatically distinct and independent from product claims. Also see MPEP 806 for further elaboration on distinctness and independence of claimed inventions.

    PNG
    media_image7.png
    402
    704
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    191
    688
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    184
    699
    media_image9.png
    Greyscale

	This argument has been fully considered but is not persuasive because MPEP 804(II)(B)(2)(a) only requires that the disclosure of the conflicting patent (US 10555523) cannot be used as prior art.   US 2008/0275132 (referred to as both ‘132 and ‘123 in the above argument) is a secondary reference.  Therefore, the teachings in the disclosure of ‘132 can be applied to support the non-statutory double patenting rejection over the claims of US1055523.  Also see MPEP 804(II)(B)(2)(b). 
Maintained Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 193-200 and 203-205 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10555523 (‘523). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘523 (see all, but in particular claims 1, 2, and 6) appear to teach the use a composition which overlaps with that instantly claimed composition to produce peroxyformic acid.  Therefore the process of ‘924 renders the instantly claimed composition prima facie obvious. With respect to claims 194-200 and 204, see claims 2 and 6 of ‘523, with respect to claims 203 and 205, the preambles of claims 1 and 7 of ‘523 teach that the intended use of the self-indicating peroxycarboxylic acid composition being generated from the instantly claimed composition is for surface disinfection.  Therefore it would have been prima facie obvious to use the peroxycarboxylic acid composition to disinfect a surface absent any evidence to the contrary.

Claims 206-212 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10555523 (‘523), as applied to claims 193-200 and 203-205 above, and further in view of US2008/0275132 (‘132, published on 11/6/2008, of record).
The claims of the ‘523 recite a method which necessarily uses the instantly claimed composition, wherein a peroxyformic acid composition is prepared using the first two steps of instant claim 203.  However, ‘523 does not explicitly recite that the formed peroxyformic acid composition is contacted with a target.  This deficiency is cured through the teachings of ‘132.  ‘132 is directed toward an apparatus and method for making a peroxycarboxylic acid (see whole document).  With particular regard to claim 203, ‘132 teaches that peroxycarboxylic acid compositions (including peroxyformic acid compositions [0271]) are contacted with various targets in effective amounts so as to function as bleaching agents or antimicrobials [0375-0380, 0387-0429].  Therefore it would have been prima facie obvious for the skilled artisan to contact the peroxyformic acid compositions generated in ‘523 with a target in need of bleaching and/or disinfecting/sanitizing absent any evidence to the contrary.  Also see MPEP 2143 B.  With respect to claims 206-208 and 211, see p. 8, line 30-p. 9, line 11 of the specification as filed for the definition of “high-level disinfecting” and [0039-0041, 0049-0053, and 0388] of ‘132; with respect to claim 209, see [0186-0187, and 0401]; with respect to claim 210, see [0030-0036, 0185-0187, 0262, 0392, and 0407-0420]; and with respect to claim 212, see [0387].  
Conclusion
Claims 201 and 202 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See p. 8-14 of the OA dated 12/7/2021.  Claims 193-200 and 203-212 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622